Citation Nr: 0018014	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-16 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for varicose veins.  

2.  Entitlement to an increased (compensable) evaluation for 
osteomyelitis, right tibia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from November 1948 to February 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  There is no competent evidence of a nexus between 
varicose veins and service or service-connected disability.  

2.  The veteran's osteomyelitis, right tibia is inactive, and 
he has not had two or more recurrences of infection since the 
infection in service.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
varicose veins is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a compensable evaluation for 
osteomyelitis, right tibia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a Diagnostic Code 
5000 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for 
complaints, treatment, or findings of varicose veins.  The 
veteran was hospitalized from December 1948 to February 1949, 
for complaints of pain and drainage in the right leg.  It was 
reported that he had experienced a period of seven years 
during which there had been no drainage, but that the 
drainage had recurred in service.  In a medical board report 
dated in February 1949, he was found unfit for service 
because of chronic osteomyelitis of the right tibia incurred 
secondary to surgery performed at a private hospital in March 
1939.  

In a March 1949 rating decision, the RO granted service 
connection for osteomyelitis of the right tibia and assigned 
a 10 percent evaluation.  The RO determined that the 
veteran's preexisting osteomyelitis was aggravated by 
service.  

The veteran was accorded a VA examination in May 1954.  At 
that time, he was diagnosed as having a history of 
osteomyelitis, inactive since at least 1949.  

In a May 1954 rating decision, the veteran's disability 
rating was reduced from 10 to noncompensable.  The RO 
determined that the veteran had no additional disability that 
was due to his period of active service.

In a letter dated in May 1962, a United States Public Health 
Service physician, reported that on admission to a Federal 
correctional institution in August 1961, the veteran had been 
found to have varicose veins and scarring of the anterior 
surface of the right leg with irregularity of the tibia.  He 
had been hospitalized from March to May 1962 for treatment of 
chronic dermatitis at the scar site.  An X-ray was 
interpreted as showing chronic sclerosing osteomyelitis with 
no evidence of periosteal elevation or abscess formation.  In 
a letter dated in September 1962, another physician with the 
U.S.H.S., added that the veteran had reportedly made 
remarkable progress during hospitalization.

In a decision dated in December 1962, the Board confirmed the 
noncompensable evaluation for osteomyelitis.

VA examination report dated in June 1975 showed old 
osteomyelitis without evidence of active disease.  

VA outpatient treatment records dated in January 1990 show 
that the veteran was seen with complaints of right leg pain.  
On examination, there was no evidence of erythema.  There was 
no evidence of osteomyelitis.  The diagnosis was right leg 
pain of uncertain etiology.  

The veteran was accorded a VA examination in August 1999, the 
veteran reported that following service he had worked for 
eight to ten years as a railroad laborer, ten to fifteen 
years as a farm laborer, eleven or twelve years as a 
construction laborer, and seven years as a landscaper.  He 
currently complained of right heel pain and swelling.  On 
examination, varicosities on the right along the medial 
pretibial scar were noted.  Varicosities were also noted on 
the left.  There was no evidence of edema noted.  There was a 
sore on the right heel noted without any swelling.  There was 
a posterior tibial pulse on the right but no dorsalis pedis 
pulse was noted.  There was no evidence of drainage from the 
old incision, right pretibial area noted.  There was no 
tenderness over the site.  The impressions were no clinical 
evidence of osteomyelitis of the right tibia and venous 
varicosities, left greater than right.  

Service Connection

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  If the claim is not well 
grounded, VA has no further duty to assist the veteran with 
the development of his claim. 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
injury was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 1991). 

Service connection may be granted for any or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The United States Court of 
Appeals for Veterans Claims (Court) has held that a lay party 
is not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran has stated that his varicose veins should be 
service-connected because of his service to his country.  
There is competent evidence of current varicose veins. What 
is lacking under the Caluza test, is medical evidence that 
the veteran's varicose veins are related to active service.  

The veteran's opinion that his varicose veins are directly 
related to active service does not meet this standard.  As 
the Court held in Grottveit, questions of medical diagnosis 
or causation require the expertise of a medical professional.  
The veteran has neither presented nor indicated that evidence 
which tends to establish a causal relationship exist between 
his post- service varicose veins and active service.

Consequently, the Board finds that the claim for arthritis is 
not well grounded. 38 U.S.C.A. §§ 1131, 5107(a).  In view of 
the forgoing, the Board finds no further duty to assist the 
veteran with the development of this claim.  Epps v. West, 
126 F.3d 1464, 1468 (Fed. Cir. 1997). 

Increased Rating

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Osteomyelitis is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5000.  That diagnostic code provides:

Osteomyelitis, acute, subacute, or 
chronic, if of the pelvis, vertebrae, or 
extending into major joints, or with 
multiple localization or with long 
history of intractability and debility, 
anemia, amyloid liver changes, or other 
continuous constitutional symptoms, is 
evaluated as 100 percent disabling.  When 
there are frequent episodes, with 
constitutional symptoms, 60 percent is 
assignable.  With definite involucrum or 
sequestrum, with or without discharging 
sinus, 30 percent is assignable.  With 
discharging sinus or other evidence of 
active infection within the past 5 years, 
20 percent is assignable.  Inactive, 
following repeated episodes, without 
evidence of active infection in past 5 
years is ratable as 10 percent disabling.

In addition, notes following Diagnostic Code 5000, provide 
that: 

A rating of 10 percent, as an exception 
to the amputation rule, is to be assigned 
in any case of active osteomyelitis where 
the amputation rating for the affected 
part is no percent.  This 10 percent 
rating and the other partial ratings of 
30 percent or less are to be combined 
with ratings for ankylosis, limited 
motion, nonunion or malunion, shortening, 
etc., subject, of course, to the 
amputation rule.  The 60 percent rating, 
as it is based on constitutional 
symptoms, is not subject to the 
amputation rule. A rating for 
osteomyelitis will not be applied 
following cure by removal or radical 
resection of the affected bone. 

Note (2) further states that: The 20 
percent rating on the basis of activity 
within the past 5 years is not assignable 
following the initial infection of active 
osteomyelitis with no subsequent 
reactivation.  The prerequisite for this 
historical rating is an established 
recurrent osteomyelitis.  To qualify for 
the 10 percent rating, 2 or more episodes 
following the initial infection are 
required.  This 20 percent rating or the 
10 percent rating, when applicable, will 
be assigned once only to cover disability 
at all sites of previously active 
infection with a future ending date in 
the case of the 20 percent rating.

Analysis

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107.  His assertion that the 
disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992)  
The Board also finds that VA has complied with its obligation 
to assist him with the development of that claim under the 
same code provision.

The Board has also noted the veteran's assertion that his 10 
percent rating was reduced because he failed to report for an 
examination and that he is seeking restoration of a 
compensable evaluation.  The record shows that the veteran 
reported for the scheduled examination in May 1954 and that 
his rating was reduced on the basis of the findings on that 
examination.  The veteran has not asserted that there was 
clear and unmistakable error in the rating reduction.

With regard to the appropriate evaluation for the veteran's 
osteomyelitis, the evidence of record shows that the veteran 
sustained trauma to his right shin during service that 
reactivated his preexisting osteomyelitis.  Although the 
report of X-ray in March 1962 suggested the possibility of a 
recurrence of osteomyelitis, the record shows that no other 
outbreaks of osteomyelitis of the right tibia have occurred 
since the episode of osteomyelitis in service.  The most 
recent VA examination was negative for clinical evidence of 
osteomyelitis of the right tibia, or for a history of 
recurrence.  

As the medical evidence of record does not show that the 
veteran has experienced two or more episodes of active 
osteomyelitis following the initial infection, he is not 
entitled to assignment of a 10 percent evaluation for 
osteomyelitis of the right tibia.  The record also fails to 
show active osteomyelitis currently or during the previous 
five years.  Thus there is no basis under which the veteran's 
disability would warrant a compensable evaluation.  In 
analyzing the veteran's claim the Board notes that 
occurrences of osteomyelitis prior to service are not for 
consideration in evaluating the current level of disability.  
38 C.F.R. § 3.322(a) (1999).

Governing regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. Part 4, § 4.31 (1999).  In this case, the 
medical findings establish by a preponderance of the evidence 
that the osteomyelitis manifestations do not approximate the 
criteria for a compensable rating for osteomyelitis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7 (1999).  Therefore, the 
claim for an increased rating for osteomyelitis is denied.


ORDER

Service connection for varicose veins is denied.  

Entitlement to an increased (compensable) evaluation for 
osteomyelitis, right tibia is denied.  

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

